DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Status of instant application:
Claims 1-3, 5, 7-8, and 10-23 are pending.
Claims 1-3, 5, 7-8, and 10 are amended.
New claims 16-23 have been added.
Claims 4, 6, and 9 have been canceled.
Applicant’s arguments/amendments filed on November 30th 2021 have been considered and are persuasive.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
Allowable Subject Matter
Claims 1-3, 5, 7-8, and 10-23 are allowed.
The following references disclose the general subject matter recited in independent claims 1, 5, and 7.
Jun et al. (CN 107579817A) disclose, a kind of user ID authentication method based on block chain, apparatus and system. The user ID authentication method include: User identification code and user profile ciphertext are obtained from client; generation is encrypted to user profile to be verified using active user's private key in the user profile ciphertext the user identification code is sent to block chain service end, so that current user information and active user's public key corresponding to block chain service end acquisition; the user profile ciphertext is decrypted the active user's public key returned using block chain service end, user profile to be verified after being decrypted; when judging the current user information and user profile to be verified being identical after the decryption, generation is verified message; the client is verified renewal operation of the message trigger to active user's private key and active user's public key according to using the present invention, it is possible to increase the security of subscriber authentication process and the accuracy of subscriber authentication result.
Chyenyn et al. (CN 107196966A) disclose,  a multi-party trusted identity authentication method and system based on a block chain, belonging to the field of internet identity authentication, and aiming at solving the technical problems of how to realize identity authentication of a user facing a plurality of application systems based on the block chain, safely storing user information through the block chain in the identity authentication process and truly and completely verifying the identity of the user; the method comprises the steps that an application system generates user 
McManus et al. (US PGPUB No. 2020/0118117) disclose, methods, systems, and apparatus for distributed ledger for physical material. In one aspect, a method includes obtaining a first set of information regarding a physical material to be verified, the first set of information including hundreds of values for channels of a spectrum of electromagnetic radiation emitted by the physical material in response to an irradiation of the physical material; obtaining a second set of information regarding the physical material to be verified; sending the first and second sets of information over the communication network to a verification computer system; receiving verification information; initiating addition of information usable to identify the first set of information and the digital signature to a distributed digital ledger; receiving confirmation of the addition of the information useable to identify the first 
Van de Ruit et al. (US PGPUB No. 2019/0190719) disclose, a blockchain verification method for a secondary blockchain, the blockchain verification method comprising sending an activation transaction to a primary blockchain management device which is configured to manage the primary blockchain, the primary blockchain management device being configured to execute a smart contract based on input in the activation transaction generating a result, and publish the result on the primary blockchain.
Zachary et al. (US Patent No. 10,783,600) disclose, using blockchains for distributing event information related to vehicle operation between a plurality of entities. The method includes executing blockchain agreements between the plurality of entities participating in a blockchain exchange for distributing event information related to the vehicle operation, where the blockchain exchange includes a plurality of databases having blockchains of data blocks for storing the event information. Next, generating by a particular entity of the plurality of entities the event information related to vehicle operation and validating the event information by a consensus of the plurality of entities participating in the blockchain exchange. Then, appending, upon validating by the consensus, a blockchain within the blockchain database for enabling each entity to have access to a same replicated block data with the event information to enable enhanced vehicle operations of multiple vehicles based on the same replicated block data.
Liao et al. (US PGPUB No. 2019/0156026) disclose, the monitor method is adapted for an electronic computing apparatus, wherein the electronic computing apparatus stores a smart contract and a blockchain ledger of a blockchain system. The monitor method periodically executes the following steps: (a) obtaining a piece of behavior information of a first electronic apparatus at a time point, (b) retrieving, via the smart contract, a plurality of pieces of previous behavior information within a time interval from the blockchain ledger, wherein the time interval is defined by the time point, and each piece of previous behavior information corresponds to one of a plurality of second electronic apparatuses and the first electronic apparatus, (c) determining a legality of the piece of behavior information according to the pieces of previous behavior information, and (d) writing the behavior information into the blockchain ledger.
Reason for Allowance
The following is an examiner’s statement of reason for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A user identity authentication method comprising: for a scenario in which user identity needs to be authenticated twice or for a scenario in which a user forgets a password and needs to retrieve the password, when authenticating the user identity of the user, receiving, by an authentication block-chain node, an authentication request from user, and decrypting the authentication request by using a user public key to obtain first information input by the user included in the authentication request, and obtaining intermediate information different from the user public key of the user and result 
	However, the above prior arts including other references of the record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the specific and particular features/steps recited in independent claims 1, 5, and 7.  For this reason, the specific claim limitations recited in independent claim taken as a whole are found to be novel and allowable.
The dependent claims 2-3, 8, and 10-23 which are dependent on the above independent claims are therefore allowed by virtue of their dependency.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.  In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB’s Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S SHAMS whose telephone number is (571)272-3406. The examiner can normally be reached Monday-Friday 8:00 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MOHAMMAD S SHAMS/Examiner, Art Unit 2434                                                                                                                                                                                                        
/ABIY GETACHEW/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        December 15, 2021